Citation Nr: 0739168	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands, elbows, and left shoulder.  

2.  Entitlement to service connection for arthritis of the 
right shoulder, to include as secondary to service-connected 
fracture, right scapula.  



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).  

A February 2003 rating decision denied service connection for 
arthritis of the hands and for arthritis of the shoulders.  
The veteran filed a notice of disagreement stating that he 
had pain and stiffness in his shoulders, arms, and hands, and 
he subsequently perfected an appeal.  The veteran is already 
service-connected for fracture, right scapula.  Since 
arthritis of the "arms" does not involve a joint, that 
matter has been recharacterized to include the remaining 
joint of the upper extremities, the elbows.  If this is not 
the claim that the veteran intends, he should so indicate 
with specificity to the RO.  Otherwise, the issues of the 
cover page have been changed to more accurately reflect the 
veteran's claims.  

The veteran requested a personal hearing with the Board; 
however, the veteran did not show up for the scheduled 
hearing.  Therefore, there is no Board hearing request 
pending at this time.  See 38 C.F.R. § 20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has arthritis of the hands, 
elbows, and shoulders as a result of his active military 
service in the United States Army.  

The veteran has been afforded two VA examinations pertaining 
to this claim.  Both VA examiners noted that the veteran's 
claims folder was not available for review.  The Board notes 
that the veteran's service treatment records which are in his 
claims folder show that he was hospitalized during service 
after a motor vehicle accident.  Treatment records from that 
time show that among other things the veteran had marked 
tenderness of the right upper extremity, and that he 
fractured his right scapula.  Since the veteran's last VA 
examination in connection with this claim, in January 2003, 
VA has received numerous medical records from the Social 
Security Administration (SSA).  The Board is of the opinion 
that another VA examination which considers the evidence in 
the veteran's claims folder and the additional evidence from 
the SSA to render an opinion as to the nature and etiology of 
any arthritis of the hands, elbows, and shoulders is 
warranted. 

Turning to another matter, included in the records received 
from SSA is a November 1994 outpatient treatment note 
indicating that the veteran had a small fracture of one of 
the fingers of his right hand.  This note appears to be from 
either the VA Medical Center (VAMC) in Wilkes Barre, 
Pennsylvania, or from the Allentown, Pennsylvania VA 
Outpatient Clinic (OPC).  The October 18, 1994 x-ray report 
is not of record and may be relevant to the veteran's claim.  
As such, efforts should be made to obtain this report.  

Lastly, as provided for by the Veterans Claims Assistance Act 
of 2000 (VCAA), VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

The veteran was sent a notification letter in October 2002; 
however, this letter did not properly notify the veteran as 
to how to substantiate a claim for direct service connection.  
The RO/AMC should take this opportunity to ensure that the 
veteran is given proper notice and assistance as required by 
the Veterans Claims Assistance Act of 2000, and pertinent 
case law, including Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should ensure that the 
veteran is issued a VCAA letter 
appropriate for his claims, which include 
direct and secondary service connection, 
which provides the notices required under 
the relevant portions of the VCAA, its 
implementing regulations, and pertinent 
case law.  The veteran should be given 
sufficient time for response.

2.  The AMC/RO should attempt to obtain 
any reports associated with an x-ray of 
the veteran's right hand done around 
October 18, 1994 at the Wilkes Barre VAMC 
or the Allentown VA OPC.  Any records 
obtained or negative responses should be 
associated with the veteran's claims 
folder.   

3.  After any records associated with an 
x-ray of the veteran's right hand done 
around October 18, 1994 have been added to 
the veteran's claims file, to the extent 
available, but whether records are 
obtained or not, the veteran should be 
scheduled for a VA examination to 
determine the nature and etiology of any 
arthritis of the hands, elbows, and 
shoulders.  The claims folder should be 
made available to the examiner for review 
before the examination, and a review of 
the claims folder should be noted by the 
examiner.  Any needed non-invasive tests 
should be performed to determine if the 
veteran currently has arthritis of the 
hands, elbows, and shoulders.  

The examiner should provide an opinion as 
to whether the veteran currently has any 
arthritis of the hands, elbows, and 
shoulders that is as likely as not (e.g., 
a 50 percent or greater probability) 
attributable to the veteran's service.  

The examiner should also provide an 
opinion as to whether the veteran 
currently has arthritis of the right 
shoulder that is as likely as not (e.g., a 
50 percent or greater probability) 
attributable to the veteran's service-
connected fracture, right scapula.  

Any opinion(s) should be accompanied by a 
written rationale with evidence in the 
claims file and/or sound medical 
principles.

4.  The veteran's entire file should then 
be reviewed and his claims readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



